UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
CORAL REALTY, LLC, and CORAL CRYSTAL LLC, Civil Action No.
1:17-cv-01007
Plaintiffs,
Vv.
Judge Deborah A. Batts
FEDERAL INSURANCE COMPANY,
Defendant.
x

 

DECLARATION OF CHARLES J. ROCCO

CHARLES J. ROCCO deposes and states the following under the penalty of perjury:

1. I am a partner with the law firm of Foran Glennon Palandech Ponzi & Rudloff PC,
counsel for Federal Insurance Company in the above-captioned action. I submit this declaration
based on my knowledge, information, and belief.

2. On November 15, 2018, the Court held a status conference during which the parties
advised the Court of their respective plans to file competing motions concerning the Appraisal
Award.!

3, Specifically, Coral indicated that it would move to confirm the Award, and Federal
indicated that it would move to vacate or modify the Award.

4, I explained that pending coverage issues with the underlying insurance claim and
improprieties in the appraisal process mandate vacatur, or at least modification, of the Award.

5. Counsel for Coral asserted that the Award represented final resolution of this

matter, and indicated that Coral’s Motion would request a judgment in the amount of the Award.

 

' Capitalized terms shall have the same meaning as provided in Federal’s Motion to Vacate or Modify the Appraisal
Award, in Whole or in Part, and in Federal’s Opposition to Coral’s Motion to Confirm Appraisal Award.

1
6. I responded that the Award is not a final resolution of this matter, and that a
judgment would be improper.

7. The Court agreed that judgment would be improper.

8. Despite the Court’s warning, Coral requests judgment as part of its Motion. See
Coral’s Motion, p.1.

I declare under penalty of perjury that the foregoing is true and correct.

  

Dated: January 31, 2019

Cc harles Rocco

\

\
